DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection.
Claims 9, 16-20 and 25-39 were cancelled by Applicant
Claims 1-8, 10-15, 21-24 and 40 are pending
Claims 1, 21 and 40 were amended by Applicant
Claims 1-8, 10-15, 21-24 and 40 are rejected under 35 USC § 101 
Claims 1-8, 10-15, 21-24 and 40 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 12-23-2015 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-8, 10-15, 21-24 and 40] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-8, 10-15, 21-24 and 40, the claims recite an abstract idea of dynamic monitoring of credit parameters. 
Independent Claims 1, 21 and 40 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 21 and 40 recite a system, method and computer readable medium for dynamic monitoring of credit parameters.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “generating a first data record defining credit parameters, the credit parameters including a first principal parameter populated with the first credit amount, and a credit rate parameter populated with the base credit rate”; “correlating at least a portion of the account profile record and the asset data … the one or more …records including ownership or security interest information for a plurality of assets“; “verifyinq the ownership or security interest information for the asset included in the registration request by:“; “automatically generatinq a signal representing a query based on identifyinq information of the asset“; “conducting a lien search of the asset… based on the one or more …records …“; “upon the verification of the ownership or security interest information for the asset included in the registration request, generating an enhanced data record, the enhanced data record including:“; “a second data record including a second principal parameter populated with a second credit amount and a credit rate parameter populated with a reduced credit rate, the second credit amount being based on the portion of the first credit amount associated with the identified asset“; “the first data record with the first principal parameter adjusted based on the portion of the first credit amount included in the second data record, wherein the enhanced data record dynamically tracks an overall available credit amount pool including the first credit amount and the second credit amount, the first credit amount associated with the base credit rate, and the second credit amount associated with the reduced credit rate, and wherein the enhanced data record is maintained over a duration of time to dynamically size at least one of the first credit amount of the first data record or the second credit amount of the second data record based on the change in the one or more encumbrances indicated in the received asset data record“; and “generating a notification signal when one or more parameters in the enhanced data record is dynamically updated to alter at least one of the first credit amount or the second credit amount“; belong to the grouping of certain methods of organizing human activity under commercial or legal interactions (including agreements in the form of contracts; legal obligations and business relations) as it recites dynamic monitoring of credit parameters. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claims 1, 21 and 40 recite: “communication interface”; “one storage device”; “database”; “generated signal” and “stored in an external database“. In addition claim 1 recites: “processor“; and claim 40 recites: ” computer readable medium having machine readable instructions stored thereon, the machine readable instructions, when executed by a processor, cause the processor to perform“ that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)) 
Claims 1, 21 and 40 recite: “receiving … signals representing a first credit amount associated with an account profile record, the account profile record defining a base credit rate and a total credit limit”; “storing the first data record“; “receiving a registration request associated with the account profile record, the registration request including asset data identifying an asset to be registered against at least a portion of the first credit amount“; “accessing, …. one or more … records“; “receiving an asset data record indicative of a change in one or more encumbrances associated with one or more assets of the plurality of assets“; and “sending the generated signal representing the query…“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data, storing data, gathering data, and sending data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claims 1, 21 and 40 recite: “communication interface”; “one storage device”; “database”; “generated signal” and “stored in an external database“. In addition claim 1 recites: “processor“; and claim 40 recites: ” computer readable medium having machine readable instructions stored thereon, the machine readable instructions, when executed by a processor, cause the processor to perform“ that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f))
Claims 1, 21 and 40 recite: “receiving … signals representing a first credit amount associated with an account profile record, the account profile record defining a base credit rate and a total credit limit”; “storing the first data record“; “receiving a registration request associated with the account profile record, the registration request including asset data identifying an asset to be registered against at least a portion of the first credit amount“; “accessing, … one or more …. records“; “receiving an asset data record indicative of a change in one or more encumbrances associated with one or more assets of the plurality of assets“; and “sending the generated signal representing the query… “; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data, storing data, gathering data, and sending data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Claims 2-8 and 10-15, dependent on claim 1 and claims 22-24 dependent on claim 21; are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 21 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.   

Claims 2 dependent on claim 1 and claim 22 dependent on claim 21 merely add to the abstract idea of claims 1 and 21 respectively.  By reciting “correlating at least a portion of the asset data with the one or more … records accessed … to identify a current value of the asset identified by the asset data”; and “wherein the second principal parameter of the second data record is populated based on the current value“; it adds to the abstract idea of dynamic monitoring of credit parameters by correlating at least a portion of the asset data with the one or more database records accessed … to identify a current value of the asset identified by the asset data where the second principal parameter of the second data record is populated based on the current value without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 2 dependent on claim 1 and claim 22 dependent on claim 21; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 21 respectively, by reciting: “wherein the at least one processor is configured”; “database”; and “over the at least one communication interface“.  Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims 3 dependent on claim 2 and claim 23 dependent on claim 22 merely add to the abstract idea of claims 1 and 21 respectively.  By reciting “monitoring for impairment event data indicating a change in the current value of the asset”; and “upon detecting an impairment trigger, modifying the enhanced data record to adjust at least one of: the second principal parameter or the credit rate parameter included in the second data record“; it adds to the abstract idea of dynamic monitoring of credit parameters by monitoring for impairment event data indicating a change in the current value of the asset” and upon detecting an impairment trigger, modifying the enhanced data record to adjust at least one of: the second principal parameter or the credit rate parameter included in the second data record without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 2 and claim 23 dependent on claim 22; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claims 1 and 21 respectively, by reciting: “wherein the at least one processor is configured for”.  Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims 4 dependent on claim 3 and claim 24 dependent on claim 23 merely add to the abstract idea of claims 1 and 21 respectively.  By reciting “wherein the impairment trigger is detected when a change in the current value of the asset indicates a drop in value relative to the second principal parameter in the second data record“; it adds to the abstract idea of dynamic monitoring of credit parameters whereby the impairment trigger is detected when a change in the current value of the asset indicates a drop in value relative to the second principal parameter in the second data record without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claims 5 dependent on claim 3 merely adds to the abstract idea of claim 1.  By reciting “wherein detecting an impairment trigger comprises: detecting an impairment to a class of assets corresponding to a plurality of enhanced data records stored“; and “wherein the impairment trigger is detected when one or more parameters in the corresponding plurality of enhanced data records exceeds a defined threshold“; it adds to the abstract idea of dynamic monitoring of credit parameters whereby detecting an impairment trigger comprises: detecting an impairment to a class of assets corresponding to a plurality of enhanced data records stored and whereby the impairment trigger is detected when one or more parameters in the corresponding plurality of enhanced data records exceeds a defined threshold without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 3, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting: “at least one storage device.  Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims 6 dependent on claim 2 merely adds to the abstract idea of claim 1.  By reciting “monitoring for impairment event data indicating an impairment or enhancement of one or more parameters in the account profile record“; and “upon detecting an impairment or enhancement trigger, modifying the account profile record to adjust at least one of the base credit rate, or the total credit limit“; it adds to the abstract idea of dynamic monitoring of credit parameters by monitoring for impairment event data indicating an impairment or enhancement of one or more parameters in the account profile record and upon detecting an impairment or enhancement trigger, modifying the account profile record to adjust at least one of the base credit rate, or the total credit limit without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 2, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting: “at least one processor is configured.  Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims 7 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “monitoring the one or more records accessed over the at least one communication interface to detect a change in security interest information for the asset associated with the enhanced data record, and updating the credit rate parameter based on the change in security interest information“; it adds to the abstract idea of dynamic monitoring of credit parameters by monitoring the one or more records accessed over the at least one communication interface to detect a change in security interest information for the asset associated with the enhanced data record, and updating the credit rate parameter based on the change in security interest information without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting: “database” and “at least one processor is configured”.  Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims 8 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “wherein correlating at least the portion of the account profile record and the asset data comprises: extracting a subset of fields from the account profile record or the asset data, and generating a … record request based on the subset of fields “; and “upon receiving a response to the …record request indicating that the subset of fields is not correlated with a single record, extracting an additional subset of fields from the account profile record or the asset data, and generating a further …record request based on the additional subset“ it adds to the abstract idea of dynamic monitoring of credit parameters whereby correlating at least the portion of the account profile record and the asset data comprises by extracting a subset of fields from the account profile record or the asset data, and generating a … record request based on the subset of fields and upon receiving a response to the …record request indicating that the subset of fields is not correlated with a single record, extracting an additional subset of fields from the account profile record or the asset data, and generating a further …record request based on the additional subset without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting: “database” and “with the one or more databases accessed over the at least one communication interface”.  Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims 10 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “wherein the enhanced data record is associated with the account profile record, and a second account profile record“; it adds to the abstract idea of dynamic monitoring of credit parameters whereby the enhanced data record is associated with the account profile record, and a second account profile record without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claims 11 dependent on claim 10 merely adds to the abstract idea of claim 1.  By reciting “wherein the enhanced data record includes electronic information representing ownership allocation of the asset across the account profile record and the second account profile record“; it adds to the abstract idea of dynamic monitoring of credit parameters whereby the enhanced data record includes electronic information representing ownership allocation of the asset across the account profile record and the second account profile record without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claims 12 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “wherein the second data record is associated with asset data of the plurality of assets“; it adds to the abstract idea of dynamic monitoring of credit parameters whereby the second data record is associated with asset data of the plurality of assets without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claims 13 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “wherein the principal parameters of the first data record and the second data record together constitute a total available pool of credit“; it adds to the abstract idea of dynamic monitoring of credit parameters whereby the principal parameters of the first data record and the second data record together constitute a total available pool of credit without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claims 14 dependent on claim 13 merely adds to the abstract idea of claim 1.  By reciting “determine, for at least one asset determined to be associated with the account profile record, whether the at least one asset has been used to provision a reduced credit rate by querying the second data record to validate whether the asset data is recorded in relation to the second data record“; it adds to the abstract idea of dynamic monitoring of credit parameters by determining, for at least one asset determined to be associated with the account profile record, whether the at least one asset has been used to provision a reduced credit rate by querying the second data record to validate whether the asset data is recorded in relation to the second data record without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 14 dependent on claim 13, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting: “wherein the processor is further configured”.  Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims 15 dependent on claim 14 merely adds to the abstract idea of claim 1.  By reciting “upon determining that there is at least one asset has not been associated with the reduced credit rate by querying the second data record, generating a flag on the account profile record indicative of an availability for the at least one asset to be recorded on the enhanced data record“; it adds to the abstract idea of dynamic monitoring of credit parameters by upon determining that there is at least one asset has not been associated with the reduced credit rate by querying the second data record, generating a flag on the account profile record indicative of an availability for the at least one asset to be recorded on the enhanced data record without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 14, amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 1, by reciting: “wherein the processor is further configured”.  Accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).


Claim [40] is also rejected under 35 USC §101 as being directed to non-statutory subject matter, since the scope of the claimed computer readable medium does not preclude it from being a transitory medium that stores a transitory signal, which is considered non-statutory non-patentable subject matter. 

Regarding claim 40, under the broadest reasonable interpretation of the claim (BRI) the claimed “computer readable medium having machine readable instructions stored thereon” may be a transitory storage medium having one or more patent ineligible transitory signals stored thereon.  Amending this claim to recite a “non-transitory computer readable medium having machine readable instructions stored thereon” will overcome this rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.
Claims 1-4, 6-8, 10-15, 21-24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et.al. (US 2014/0249992 A1) hereinafter “Schmidt” in view of Lane et.al. (US 2005/0137904 A1) hereinafter “Lane” and in further view of Chamberlain et al. (WO 2013075174 A2) hereinafter “Chamberlain” 
Regarding claims 1, 21 and 40 Schmidt teaches: 
A system for dynamic monitoring of credit parameters, the system comprising: (See at least [0005-0010])
at least one communication interface; (See at least [0043])
at least one storage device configured to store a plurality of data records; (See at least [0065] via: “…The one or more lender systems 102 may generate suitably-configured loan data sets, comprising for example each of the unique data items described above, and storing them in suitable electronic form, including for example in secure persistent or non-volatile memory associated with and accessible by the one or more lenders…”)
at least one processor configured for: (See at least [0004])
receiving over the at least one communication interface signals representing a first credit amount associated with an account profile record, the account profile record defining a base credit rate and a total credit limit; (See at least [0005-0010])
generating a first data record defining credit parameters, the credit parameters including a first principal parameter populated with the first credit amount, and a credit rate parameter populated with the base credit rate; (See at least [0005-0010])
storing the first data record in the at least one storage device; (See at least [0005-0010], [0012], [0053], [0065])
receiving a registration request associated with the account profile record, the registration request including asset data identifying an asset to be registered against at least a portion of the first credit amount; (See at least [0005-0010], [0012], [0053])
correlating at least a portion of the account profile record and the asset data with the one or more database records accessed over the at least one communication interface, the one or more database records including ownership or security interest information for a plurality of assets; (See at least [0005-0010], [0012], [0053])
receiving an asset data record indicative of a change in one or more encumbrances associated with one or more assets of the plurality of assets; (See at least [0005-0010], [0012] [0053-0055], [0059], [0084] via: “…the collateral management system 216 may monitor on a periodic basis, or upon the triggering of an event, to review the value of the assets, including, but not limited to, reviewing whether the value of the assets has been impaired (if the value of the assets fluctuate) or if there have been any unauthorized withdrawals from the account...”)

Schmidt is silent with regard to the following claim that is taught by Lane:

accessing, over the at least one communication interface, one or more database records stored in an external database; (See at least [0029] via: “…network services may include automated process to request and receive information from various external databases containing accurate information about the debtor, including about the correct name, tax identification number and address.…”)
verifyinq the ownership or security interest information for the asset included in the registration request by: (See at least [0013] via: “…new Electronic Product Code network is used to permit property owners to register and assign a unique identification code to a specific piece of property. All of the liens, timing of these liens, and creditor information will then be organized relative to this object, thereby simplifying the system and facilitating greater automation of the process. The Electronic Product Code is then stored on a radio frequency identification (RFID) tag which combines a silicon chip and an antenna and is attached to products. Once the EPC is read and retrieved from the RFID tag, it can be associated over a computer network with dynamic data stored on the network or in the tag such as the owner of the property using an Object Name Service (ONS). The ONS tells the computer systems where to locate information on the network about the object carrying an EPC. The Product Markup Languages (PML) is used as a common language in the EPC Network for describing physical objects….”; in addition see at least [0029] via: “…desirable to use the EPC network, EPC technologies (the EPC, ONS, PML) and other computer networks to automatically determine the correct debtor information, the correct location and the correct fees required to complete and process a specific UCC form. Such network services may include automated process to request and receive information from various external databases containing accurate information about the debtor, including about the correct name, tax identification number and address. Such automated process may also notify the filer if such debtor information changes, sending an alert to the filer to file a new UCC form with updated debtor information. Such external data files may also maintain information on fees to file and search UCC records…”)
automatically generating a signal representing a query based on identifying information of the asset; (See at least [0015] via: “…The Electronic Product code network enables users to enter the EPC Code into a browser or to read the tag and automatically extract the EPC. When you scan an Electronic Product Code stored on an RFID tag, the serial EPC number read on the tag is sent to a computer that goes out over a network to the Object Name Service (ONS) which finds where information (PML or other data) associated with that EPC on the RFID tag is stored on the World Wide Web (the "web)…”)
sending the generated signal representing the query, over the at least one communication interface, to the external database; (See at least [0018] via: “…Such EPC, ONS and PML technologies are accessible for integration into various types of automated systems and processes to store information related to a product, including a property name and serial number…”; in addition see at least [0019] via: “…PML files can be hosted on secure severs, authenticate users and provide access to information about a particular property or debtor based on classes defined by the owners of PML files…”) 
and conducting a lien search of the asset, over the at least one communication interface, based on the one or more database records in the external database and the generated signal; (See at least [0027] via: “… user requesting to know if a secured lien is in place to read the EPC stored in the RFID tag and access the Electronic Product Code network to search and locate secured liens. The use of the EPC network enables fast, accurate searches of a single network to located secured liens, as opposed to requesting multiple searches against multiple databases maintained by filing offices and other third parties…”; in addition see at least [claim 1] via: “…providing access by a user to the lien record upon receipt of a query specifying the electronic product code or the debtor via a computer network communicatively coupled with the database…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Schmidt to incorporate the teachings of Lane because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Schmidt’s teaching regarding systems, methods, and machine-interpretable programming or other instruction products for guarantor mortgages, specific to  the processing of improved transfer of monetary value through innovative loan processes could be modified to include Lane’s teaching regarding  a secured lien monitoring system that includes a tag affixed to property or documents, the tag communicating with a reader, the tag including a memory for storing tag data, a transmitter and a receiver whereby the tag transmits and receives tag data to a reader in response to an interrogation request, or automatically; the tag data including an identification number used to identify the tag associated with a particular asset and secured lien, with the EPC tag number used to point to secured lien information, including date filed, lien amount, lien filing number, recording fees, debtor information, creditor information, filing location, expiration date and other related information available locally or on a network in order to complement Schmidt’s transfer of monetary value through loan processes with the capability of monitoring automatically assets, their owners and liens attached to the assets that are attached to a loan. 

Schmidt is silent with regard to the following claim that is taught by Chamberlain:  
upon the verification of the ownership or security interest information for the asset included in the registration request, generating an enhanced data record, the enhanced data record including: (See at least [0099], [0109-0112], [0171-0174])
a second data record including a second principal parameter populated with a second credit amount and a credit rate parameter populated with a reduced credit rate (See at least [0109-0112], [0171-0174]) 
the first data record with the first principal parameter adjusted based on the portion of the first credit amount included in the second data record (See at least [0109-0112], [0150- 0153], [0171-0174]), wherein the enhanced data record dynamically tracks an overall available credit amount pool including the first credit amount and the second credit amount, the first credit amount associated with the base credit rate, and the second credit amount associated with the reduced credit rate, and wherein the enhanced data record is maintained over a duration of time to dynamically size at least one of the first credit amount of the first data record or the second credit amount of the second data record based on the change in the one or more encumbrances indicated in the received asset data record; and (See at least [0109-0112], [0171-0174])
generating a notification signal when one or more parameters in the enhanced data record is dynamically updated to alter at least one of the first credit amount or the second credit amount. (See at least [0109-0112] via: “...In a case where the prescribed condition is not satisfied, that is a reading of false is returned from the processing (i.e. the nominated constant >=0=false), the system 10 is operable to generate and communicate a message of the result to an operator of the system 10, such as a system administrator, via the HMI. The system administrator can then take appropriate action, such as, for example, reviewing and entering or inputting into the database 26 a default rate as determined by the agreement to produce a new constant. ) In a case where the prescribed condition is satisfied, that is the processing determines that the nominated constant satisfies the test (i.e. the nominated constant >=O=true), the system 10 is operable to multiply the factor by the nominated constant to generate the interest rate to be applied for the value of the accounting period and to store the generated interest rate in the database 26. ) Process, which may include transforming, the generated interest rate for the accounting period and the ending balance of the Principal Balance (Further Lender) in accordance with the retrieved method of interest calculation to determine the interest payable by the borrower for the period. In the embodiment described, this comprises a multiplication of the relevant parameters. ) Conduct a test or assessment of the generated interest payable to determine whether it satisfies one or more prescribed conditions. In the embodiment described, the prescribed condition comprises whether the generated interest payable is within or satisfies the retrieved tolerance factor for repayments to the loan account.”, [0150-0153]

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems for secure transfer of data representing discrete amounts of currency via specialized signal and/or data processing and communications systems as taught by Schmidt and implement a systems and methods managing a portfolio of asset Acquisitions as taught by Chamberlain to provide a system for managing a portfolio of asset acquisitions, each asset acquisition being associated with a respective asset module comprising an asset module controller and asset module storage for storing asset module software for controlling the asset module controller and storing asset module data, the asset module data comprising: ... details of a first portion of the value borrowed from a first lender; and details of one or more further portions of the value borrowed from one or more further lenders, a total of the first portion and the one or more further portions equaling the value allocated to the asset so that the asset can be acquired (Chamberlain, [0029]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are associated with the ability to collect data based on the amount of mortgage obligations, with a motivation to provide a method for the calculation of interest on a loan (or mortgage or other debt) such that it promotes a method of increasing affordability in the hands of a borrower by encouraging contributions of capital not otherwise held by the borrower to contribute to ownership and maintains a lower than acceptable minimum repayment more affordable to the borrower in the short term and better matching future cash flows to the borrower over their lifecycle (Chamberlain, [0076]).

Regarding claims 2 and 22 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claims 1 and 21 respectively. Schmidt also teaches: 
wherein the at least one processor is configured for: 
correlating at least a portion of the asset data with the one or more database records accessed over the at least one communication interface to identify a current value of the asset identified by the asset data;  (See at least [0082-0085])
wherein the second principal parameter of the second data record is populated based on the current value.  (See at least [0005-0010], [0054-0055], [0061])

Regarding claims 3 and 23 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claims 1&2 and 21&22 respectively. Schmidt also teaches: 
wherein the at least one processor is configured for: 
monitoring for impairment event data indicating a change in the current value of the asset; and (See at least [0082-0085 ])
upon detecting an impairment trigger, modifying the enhanced data record to adjust at least one of (See at least [0082-0085])
the second principal parameter or the credit rate parameter included in the second data record. (See at least [0005-0010], [0054-0055], [0082-0085])  

Regarding claims 4 and 24 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claims 1&2&3 and 21&22&23 respectively. Schmidt also teaches: 
wherein the impairment trigger is detected when a change in the current value of the asset indicates a drop in value relative to the second principal parameter in the second data record.  (See at least [0005-0010], [0054-0055], [0069-0071], [0082-0085])

Regarding claim 6 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claims 1&2. Schmidt also teaches: 
wherein the at least one processor is configured for: 
monitoring for impairment event data indicating an impairment or enhancement of one or more parameters in the account profile record; and (See at least [0005-0010], [0054-0055], [0069-0071], [0082-0085])
upon detecting an impairment or enhancement trigger, modifying the account profile record to adjust at least one of the base credit rate, or the total credit limit.  (See at least [0005-0010], [0054-0055], [0069-0071], [0082-0085])

Regarding claim 7 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claim 1. Schmidt also teaches: 
wherein the at least one processor is configured for: 
monitoring the one or more database records accessed over the at least one communication interface to detect a change in security interest information for the asset associated with the enhanced data record, and updating the credit rate parameter based on the change in security interest information. (See at least [0005-0010], [0054-0055], [0069-0071], [0082-0085])

Regarding claim 8 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claim 1. Schmidt also teaches: 
wherein correlating at least the portion of the account profile record and the asset data with the one or more databases accessed over the at least one communication interface comprises: (See at least [0005-0010], [0054-0055], [0069-0071], [0082-0085])
extracting a subset of fields from the account profile record or the asset data, and generating a database record request based on the subset of fields; and , (See at least [0005-0010], [0054- 0055], [0069-0071], [0082-0085])
upon receiving a response to the database record request indicating that the subset of fields is not correlated with a single record, extracting an additional subset of fields from the account profile record or the asset data, and generating a further database record request based on the additional subset. (See at least [0005-0010], [0054-0055], [0069-0071], [0082-0085])  

Regarding claim 10 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claim 1. Schmidt also teaches: 
wherein the enhanced data record is associated with the account profile record, and a second account profile record. (See at least [0109-0112], [0150-0153] [0171-0174]) 

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems for secure transfer of data representing discrete amounts of currency via specialized signal and/or data processing and communications systems as taught by Schmidt and implement a systems and methods managing a portfolio of asset Acquisitions as taught by Chamberlain to execute the motivation as mentioned in claim 1.

Regarding claim 11 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claims 1&10. Nevertheless Schmidt is silent the following claim that is taught by Chamberlain: 
wherein the enhanced data record includes electronic information representing ownership allocation of the asset across the account profile record and the second account profile record.  (See at least [0109-0112], [0150-0153])
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems for secure transfer of data representing discrete amounts of currency via specialized signal and/or data processing and communications systems as taught by Schmidt and implement a systems and methods managing a portfolio of asset Acquisitions as taught by Chamberlain to execute the motivation as mentioned in claim 1.
Regarding claim 12 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claim 1. Nevertheless Schmidt is silent the following claim that is taught by Chamberlain:
wherein the second data record is associated with asset data of the plurality of assets.  (See at least [0109-0112], [0150-0153] [0171-0174])
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems for secure transfer of data representing discrete amounts of currency via specialized signal and/or data processing and communications systems as taught by Schmidt and implement a systems and methods for capturing, processing, storing, retrieving, transmitting, reporting and electronically displaying useful and timely real property information by way of an electronic real estate registry system in communication over a computer network with database storage devices that electronically stores useful and timely information available for research or for present or future executions and registrations of computerized public assignment(s), exchange(s), swap(s), or trade(s) of real property investment interests, such as, for example, in book entry form, in association with identified real property assets that can be held or owned by a managed asset-titling entity as taught by Orfano to execute the motivation as mentioned in claim 1.
Regarding claim 13 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claim 1. Nevertheless Schmidt is silent the following claim that is taught by Chamberlain:
wherein the principal parameters of the first data record and the second data record together constitute a total available pool of credit.  [0109-0112], [0171-0174]

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems for secure transfer of data representing discrete amounts of currency via specialized signal and/or data processing and communications systems as taught by Schmidt and implement a systems and methods managing a portfolio of asset Acquisitions as taught by Chamberlain to execute the motivation as mentioned in claim 1

Regarding claim 14 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claims 1&13. Nevertheless Schmidt is silent the following claim that is taught by Chamberlain:
wherein the processor is further configured to determine, for at least one asset determined to be associated with the account profile record, whether the at least one asset has been used to provision a reduced credit rate by querying the second data record to validate whether the asset data is recorded in relation to the second data record. (See at least [0109-0112], [0117])
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems for secure transfer of data representing discrete amounts of currency via specialized signal and/or data processing and communications systems as taught by Schmidt and implement a systems and methods managing a portfolio of asset Acquisitions as taught by Chamberlain to execute the motivation as mentioned in claim 1.
Regarding claim 15 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claims 1&13&14. Nevertheless Schmidt is silent the following claim that is taught by Chamberlain:
wherein the processor is further configured to upon determining that there is at least one asset has not been associated with the reduced credit rate by querying the second data record, generating a flag on the account profile record indicative of an availability for the at least one asset to be recorded on the enhanced data record.  (See at least [0109-0112], [0113] via: “Conduct a test or assessment of the nominated constant retrieved to determine whether it satisfies one or more prescribed conditions. In the embodiment described, the prescribed condition comprises whether the retrieved nominated constant is greater than or equal to zero. This test is to ensure that any underlying loan or constant used to determine a factor or interest rate has not ceased to exist (i.e. that any underlying loan, such as that between the borrower and the first lender, used as a reference has not been repaid). ) In a case where the prescribed condition is not satisfied, that is a reading of false is returned from the processing (i.e. the nominated constant >=0=false), the system 10 is operable to generate and communicate a message of the result to an operator of the system 10, such as a system administrator, via the HMI. The system administrator can then take appropriate action, such as, for example, reviewing and entering or inputting into the database 26 a default rate as determined by the agreement to produce a new constant. ) In a case where the prescribed condition is satisfied, that is the processing determines that the nominated constant satisfies the test (i.e. the nominated constant >=0=true), the system 10 is operable to multiply the factor by the nominated constant to generate the interest rate to be applied for the value of the accounting period and to store the generated interest rate in the database 26. )”, [0150-0153] [0171-0174] teaches “Investment Return Rate (IRR) over time as the borrower can afford to. Each voluntary repayment triggers a recalculation of the IRR by the system 10, which dictates and determines the quantum of Return on Investment Amount to be charged to the account of the borrower. (As explained in further detail below, the Investment Return Rate always decreases with any repayment over and above the ongoing interest charge for any period reducing the potential Return on Investment Amount payable as a result of growth in future periods. This is unique to the embodiment of the invention). This allows the borrower to contribute capital and reduce the Return on Investment Amount and the Investor Return rate payable on future growth (if any), allowing and encouraging overall eventual repayment of the loan and ultimate ownership of the asset...”, [0117]).

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems for secure transfer of data representing discrete amounts of currency via specialized signal and/or data processing and communications systems as taught by Schmidt and implement a systems and methods managing a portfolio of asset Acquisitions as taught by Chamberlain to execute the motivation as mentioned in claim 1
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lane and Chamberlain in further view of Orfano et al. (US 2012/0254045 A1), hereinafter “Orfano” 
Regarding claim 5 Schmidt, Lane and Chamberlain teach the invention as detailed above with respect to claims 1&2&3. Schmidt also teaches the following limitation of claim 5:
wherein detecting an impairment trigger comprises: (See at least [0005- 0010], [0054-0055], [0069-0071], [0082-0085])
detecting an impairment to a class of assets corresponding to a plurality of enhanced data records stored in the at least one storage device; (See at least [0005-0010], [0054-0055], [0069- 0071], [0082-0085])

Nevertheless Schmidt, Lane and Chamberlain are silent the following limitation of claim 5 that is taught by Orfano:
wherein the impairment trigger is detected when one or more parameters in the corresponding plurality of enhanced data records exceeds a defined threshold.  (See at least [0087], [0168-0171])

It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the a system for managing a portfolio of asset acquisitions as taught by Schmidt in view of Chamberlain and implement a systems and methods for capturing, processing, storing, retrieving, transmitting, reporting and electronically displaying useful and timely real property information by way of an electronic real estate registry system in communication over a computer network with database storage devices that electronically stores useful and timely information available for research or for present or future executions and registrations of computerized public assignment(s), exchange(s), swap(s), or trade(s) of real property investment interests, such as, for example, in book entry form, in association with identified real property assets that can be held or owned by a managed asset- titling entity as taught by Orfano to provide an Asset Underwriting Score (the "AU-score"), a product that derives its numeric value from the quality and quantity of useful, relevant and timely information used to establish and support real property valuations, typically a result of real asset evaluation performed prior to conveyance of a property title to a buyer from a seller, whereby land valuations reflect land rights and interests as though the land were unimproved, available and ready to be put to its highest and best legal uses that are physically possible, and socially and environmentally acceptable, since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both are associated with the ability to collect data based on the amount of mortgage obligations, with a motivation to provide Flexible contract options help borrowers eliminate end-of-term shock without forcing a loss of equity growth, land use and ownership rights, which can limit the opportunity for real estate market price breaks. Financing real property ownership rights by employing systems and methods to originate and register land asset interests creates land sale economics such that a homeowner gains economic advantage by maximizing the use of private capital and mortgage credit (Orfano, [0015]).

Response to Arguments

Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended independent claims 1, 21 and 40 as posted in the above analysis with additions underlined and deletions as 

In response to Applicant’s arguments regarding rejection under 35 U.S.C  §101.

Step 2A Prong One: Applicant argues that none of the independent claims 1, 21 or 40 recite an abstract idea. The Applicant refers specifically to the following amended claim limitations:
accessing, over the at least one communication interface, one or more database records stored in an external database;
verifying the ownership or security interest information for the asset included in the registration request by: 
automatically generating a signal representing a querv based on identifying information of the asset; 
sending the generated signal representing the query, over the at least one communication interface, to the external database; and 
conducting a lien search of the asset, over the at least one communication interface, based on the one or more database records in the external database and the generated signal.
. 
The Examiner disagrees. Reiterating the analysis stated in this rejection, and referring specifically to the limitations cited by the Applicant the following limitations: “verifying the ownership or security interest information for the asset included in the registration request by: automatically generating a signal representing a querv based on identifying information of the asset; conducting a lien search of the asset, …based on the one or more … records”; belong to the grouping of certain methods of organizing human activity under commercial or legal interactions(including agreements in the form of contracts; legal obligations and business relations) as it recites dynamic monitoring of credit parameters. (refer to MPEP 2106.04(a)(2)). Accordingly the cited claim limitations recite an abstract idea.

The other aspects of the limitations recite additional elements that do not impose a meaningful limit on the abstract idea as explained in the following Step 2A Prong Two and Step 2B. 

Step 2A Prong Two: Applicant argues that even if the above cited amended claim limitations were directed to an abstract idea, they are directed to patent eligible subject matter. The Applicant makes reference to example claim 2 considered in Example 46 Appendix to the 2019 Patent Subject Eligibility Guidance (PEG) by analogizing the amended claims to such example. 
The Examiner disagrees with the Applicant since no analogy to the cited example 46 is seen. Furthermore and to emphasize the steps in the analysis taken to conclude that the invention is unpatentable the Examiner states:  the following recited amended limitations as cited by the Applicant: “over the at least one communication interface, … database; over the at least one communication interface, to the external database; over the at least one communication interface, … database … in the external database and the generated signal”; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)). Furthermore the following recited amended limitations as cited by the Applicant: “accessing, … one or more … records stored in an external database; sending the generated signal representing the query” amount to additional insignificant extra solution activities to the judicial exception specific to gathering data, and sending data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B : Applicant provides no arguments regarding Step 2B, yet to complete the analysis regarding the 101 rejection the Examiner states: the following recited amended limitations as cited by the Applicant: “over the at least one communication interface, … database; over the at least one communication interface, to the external database; over the at least one communication interface, … database … in the external database and the generated signal”; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)). Furthermore the following recited amended limitations as cited by the Applicant: “accessing, … one or more … records stored in an external database; sending the generated signal representing the query” amount to additional insignificant extra solution activities to the judicial exception specific to gathering data, and sending data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; “storing data” or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Therefore the 101 rejection is sustained.

In response to applicant's arguments regarding rejection under 35 U.S.C  § 103:
Applicant’s arguments with respect to claims 1-8, 10-15, 21-24 and 40 have been considered but are moot because the new ground of rejection for the amendments based on prior art by Lane does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697